Order filed September 27, 2018




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00731-CV
                                   ____________

               SURVEYING AND MAPPING, LLC, Appellant

                                          V.

              LE BLANC FARMS JOINT VENTURE, Appellee


                    On Appeal from the 240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 16-DCV-237403

                                     ORDER

      The reporter’s record in this case was due August 20, 2018. See Tex. R. App.
P. 35.1. On August 27, 2018, we ordered Elizabeth Wittu to file the record within
15 days. The record has not been filed.

      Accordingly, we order Elizabeth Wittu, the official court reporter, to file the
record in this appeal by October 12, 2018. No further extensions will be entertained
absent extraordinary circumstances. The trial and appellate courts are jointly
responsible for ensuring the appellate record is timely filed. See Tex. R. App. P.
35.3(c). If Wittu does not timely file the record, we will order the trial court to
conduct a hearing to determine the reason for the failure to file the record.

                                   PER CURIAM